DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 16/176,522 filed on 31 October, 2018 has a total of 20 claims; there are 2 independent claims and 18 dependent claims, which are presented for examination by the examiner.

                                                    Drawings
The applicant’s drawings submitted on 10/31/2018 are acceptable for examination purposes.

                                              Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2020, 08/21/2020, 10/07/2020, 11/30/2020 and 02/25/2021 have been considered by the examiner.

                                                         Specification Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6 and 13-16 are rejected under 35 U.S.C. 103(a) as being unpatentable Chairy Chiu Ying Cheung (U.S. Patented Application US 2018/0088788 A1, hereinafter "Cheung") , in view U.S. Patent Application US 2011/0264679 A1 issued to Richard D. Dettinger  et al. (hereinafter "Dettinger"). 
With respect to claim 1, Cheung teaches a method for servicing query requests, comprising: determining, by a first query node and in response to a first query request, a user data sub-region and a target sub-region associated with the first query request (see Fig. 4 shown item 402 corresponding to ‘a first query node and in response to a first query request’, ‘second level 406’ include item 408, item 410, and item 412 corresponding to ‘user data sub-region’ and items 416 at the ‘third level 414’ corresponding to ‘a target sub-region’);
‘items 416 at the third level 414’ corresponding to ‘first input sub-region of the a target sub-region’);
identifying a second query node associated with the first input sub-region (see Fig. 4 and Para [0098] teaches second level 406 include ‘item 408, item 410, and item 412’ (second query node) associated with the item 402 in ‘first level 404 (i.e. first input sub-region)’).
However, Cheung does not explicitly teach “issuing a second query request to the second query node to obtain data associated with the first input sub-region; receiving, in response to the second query request, a second query result from the second query node; generating a first query result for the target sub-region using at least the second query result; and providing the first query result to an entity associated with the issuance of the first query request”.

However, Dettinger teaches “issuing a second query request to the second query node to obtain data associated with the first input sub-region (see Fig. 5 and Para [0095], the query manager 244 may issue the abstract query against a database associated with the first server, and send the abstract query to one or more second servers 102 via a network); 
the query manager may then receive results from the abstract query from one or more of the second servers 102 via the network);
generating a first query result for the target sub-region using at least the second query result (see [0072] teaches combining query results received from multiple servers ("at least the second query result") into a combined query result ("first query result"). Combining multiple sets of results into one is "generating" a first query result); and 
providing the first query result to an entity associated with the issuance of the first query request (see Para [0072], the query manager 244a may combine the results received from the servers 102b-d with the query results retrieved from the server 102a and provide the results to a requesting client 101 or application program 240)”.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to include a system for managing large data sets presented to a user in the hierarchical trees as taught by Cheung to include for retrieving query results from relational database in devices coupled to peer-to-peer network system as taught by Dettinger. Cheung and Dettinger are in the same field of invention because all of them teach generating query results.
The modification to do so would provide a better results in modifying Cheung’s system for providing navigational aids to assist users navigating nested items in hierarchy by incorporating Dettinger’s system for retrieving query results for the distributed database for servicing query requests as taught by Dettinger in order to provide enables automatically retrieving the query results from the devices in the P2P 
As per claim 16, in addition to rejection to claim 1, Cheung further discloses “A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for servicing query requests, the method comprising: (see Para [0221], computer storage media include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules).
Regarding claim 5, Cheung and Dettinger combined teach receiving, by the second query node, the second query request (see Cheung: Fig. 8 and Para [0154], if the user selects (i.e. second query request) ‘parent node 826 (i.e. second query node)’ in the transient user interface control);
identifying, using the data flow graph, a second input sub-region of the first input sub- region (see Cheung: Fig. 4 and Para [0098], the hierarchical set of items (data flow graph) in other examples includes a plurality of groups of items at a plurality of different levels, ‘second level 406’ include item 408, item 410, associating with item 402 is an item at a highest or first level 404 (i.e. a second input sub-region of the first input sub- region)); 
identifying a third query node associated with the second input sub-region (see Cheung: Fig. 4 and Para [0099], items 408 and 410 include nested items 416 at the ‘third level 414 (i.e. third query node)’ associated with the ‘item 408 and 410 in 2nd level 406 (i.e. second input sub-region)’); 
receiving a third query response from the third query node (see Cheung: Para [0100], the nested items 416 at the ‘third level (i.e. third query node)’ includes a nested ‘item 424 (i.e. third query response)’ at the fourth level); 
determining a value for at least one cell in the first input sub-region using the third query response (see Dettinger: Para [0115], the value 1111 may be determined based on the results received by a server for peer to peer queries, e.g., the query 510 illustrated in FIG. 5 (i.e. third query response)); and 
sending the second query result to a first query node, wherein the second query result comprises the value (see Dettinger: Para [0104], after retrieving results for the modified query 510 at the server 102b, the query manager 244b may include the missing Age field in the query results, wherein the values in the Age field are shown as NULL values.  The query results may then be transferred to a requesting server or client, and Para [0105], teaches ‘the results 900 may include a plurality of results fields including First Name 910, Age 920, and Date of Birth 930 (i.e. the second query result comprises the value)’).
Regarding claim 6, Cheung teaches determining a user data sub-region associated with the query request comprising using the data flow graph, wherein the data flow graph is associated with a data model and specifies relationships between a plurality of sub-regions in the data model, wherein the user data sub-region is one of the the hierarchical set of items 400 in this example includes a plurality of items at a plurality of different levels.  The hierarchical set of items in other examples includes a plurality of groups of items at a plurality of different levels).  
Regarding claim 13, Cheung teaches the data flow graph comprises at least one cycle (see Para [0037], the navigation engine automatically detects the current user navigations within the tree to provide navigation aids within the tree structure.  The navigation includes moving to different levels in the hierarchy, switching between siblings in a same level, and viewing one or more items at a particular level).
Regarding claim 14, Cheung teaches the second query node is a lead query node and wherein the second query node distributes updates to the node distribution key list to the first query node (see Para [0046], the contextual breadcrumb list contains a plurality of nodes representing each item in a path leading from an item at a first level to one or more items at a current level being viewed by a user to a root node).  
Regarding claim 15, Cheung teaches the first query node comprises the target sub-region and a second sub-region, wherein each cell in the target sub-region and the second sub-region are associated with the same outer dimension (see Fig. 4 shown item 402 corresponding to ‘a first query node and in response to a first query request’, ‘second level 406’ include item 408, item 410, and item 412 corresponding to ‘user data sub-region’ and items 416 at the ‘third level 414’ corresponding to ‘a target sub-region’, and Para [0037], the navigation includes moving to different levels in the hierarchy, switching between siblings in a same level, and viewing one or more items at a particular level).
                                     
Claims 2, 3, 7-10, 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Cheung and Dettinger, and further in view of in view of U.S. Patent Application US 2015/0012539 A1 issued to JASON G. MCHUGH et al. (hereinafter "Mchugh").

Regarding claim 2 is rejected by the same rationale as stated in claim 1 rejection as above. However, Cheung and Dettinger do not explicitly teach “receiving, by the second query node, the second query request, wherein the second query request comprises a revisions map; determining that data stored in a cache on the second query node is associated with the first input sub-region and with a version of the user data specified in the revisions map; based on the determination, sending the second query result to a first query node, wherein the second query result comprises at least a portion of the data stored in the cache”.
However, Mchugh teaches “receiving, by the second query node, the second query request, wherein the second query request comprises a revisions map (see Para [0031], ‘a request (i.e. second query request)’ to retrieve ‘keymap information (i.e. revisions map)’ for a data object instance may be routed to a particular one of the computing nodes (i.e. second query node) on which the distributed hash table is implemented based on a consistent hashing scheme in which a hash function is applied only to a portion of the key specified in the request);
(see Para [0028] the value mapped to the key for a particular data object version and stored with the key as a key-value pair in the cache may include an inode for the data object and/or other keymap information, and Para [0031] teaches the retrieval of keymap information for related data objects (such as for multiple versions of the same object) may be more efficient when it is clustered on the same computing node (e.g., in the same cache));
 based on the determination, sending the second query result to a first query node, wherein the second query result comprises at least a portion of the data stored in the cache (see Para [0028], system may cache a latest symbolic key entry for at least some of the user keys of the stored data object instances, and this latest symbolic key entry may identify the version identifier (or version-id) of the latest version of the data object instances stored in the distributed storage system and having a particular user key)”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to include a system for the intelligent navigation of a hierarchical levels to assist users navigating nested items as taught by Cheung, and retrieving query results from relational database in devices coupled to peer-to-peer network system as taught by Dettinger to include a clustering distributed hash table entries in distributed storage system as taught by Mchugh. Cheung, Dettinger and Mchugh are in the same field of invention because all of them teach generating query results. The modification to do so would provide a better results in 

Claim 17 is are substantially similar to claim 2, and therefore likewise rejected.

Regarding claim 3, the claim is rejected by the same rationale as stated in claim 2 rejection. McHugh further teaches the data stored in the cache is derived data (see Para [0028], the value mapped to the key for a particular data object version and stored with the key as a key-value pair in the cache may include an anode for the data object and/or other keymap information).

Regarding claim 7, the claim is rejected by the same rationale as stated in claim 1 rejection. Mchugh further teaches issuing a revisions map request to a database management system (see Para [0063], a latest symbolic key record may be represented in a cache in a keymap subsystem (e.g., in a keymap coordinator) with the composite key [k][V], where k is the user key and V is a special version identifier);  27PATENT APPLICATION
provide a simple interface that can be used to store and retrieve object data from a single stored version of an object or from any of a series of versions of the object, wherein multiple value versions of each object may be identified by a unique key, e.g., as a key-value pair in which the key is a composite key that includes at least a user key); 
wherein the version of user data is one of a plurality of versions of user data (see Para [0033] and [0038], every object in a bucket may have exactly one key, and the combination of a bucket, key, and version identifier may uniquely identify each object (e.g., each data object version or instance) stored in the storage system).

Claim 19 is are substantially similar to claim 7, and therefore likewise rejected.
Regarding claim 8, the claim is rejected by the same rationale as stated in claim 7 rejection. Mchugh further teaches the version of user data is a most recent version of user data (see Para [0059], GET OBJECT operation may retrieve and return the latest version (i.e. the most recently stored version) of an object having a specified user key, e.g., if no version-id is specified for the operation).  

Regarding claim 9, the claim is rejected by the same rationale as stated in claim 1 rejection. Mchugh further teaches determining a distribution key using an outer dimension associated with the first input sub-region (Para [0146], the hash value ranges mapped to various KFCs include the hash value ranges labeled as region R1 (between points 2206 and 2208 of ring 2200) and region R2 (between points 2210 and 2212 of ring 2200), and these hash value ranges are mapped to different KFCs (e.g., KFC4 and KFC3, respectively)); identifying the second query node using the distribution key and a node distribution key list (see Para [0034], each stored object may include two identifying components: a user key and a version identifier (or "version-id"), and the combination of a user key and a version-id may uniquely identify an object in a bucket.  Objects in the same bucket that have the same user key but different version-ids).
Regarding claim 10, the claim is rejected by the same rationale as stated in claim 9 rejection. Mchugh further teaches the distribution key is a value generated using consistent hashing (see Para [0135], consistent hashing may produce a good distribution of keys across the fleet of machines).
Regarding claim 20, the claim is rejected by the same rationale as stated in claim 16 rejection. Mchugh further teaches determining a distribution key using an outer dimension associated with the first input sub-region Para [0146], the hash value ranges mapped to various KFCs include the hash value ranges labeled as region R1 (between points 2206 and 2208 of ring 2200) and region R2 (between points 2210 and 2212 of ring 2200), and these hash value ranges are mapped to different KFCs (e.g., KFC4 and KFC3, respectively)); 
identifying the second query node using the distribution key and a node distribution key list (see Para [0034], each stored object may include two identifying components: a user key and a version identifier (or "version-id"), and the combination of a user key and a version-id may uniquely identify an object in a bucket.  Objects in the same bucket that have the same user key but different version-ids), 
wherein the distribution key is a value generated using consistent hashing (see Para [0135], consistent hashing may produce a good distribution of keys across the fleet of machines). 

Claims 4 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Cheung and Dettinger, and further in view of in view of U.S. Patent Application US 2003/0009458 A1 issued to Toshiaki Nakano et al. (hereinafter "Nakano").

Regarding claim 4 is rejected by the same rationale as stated in claim 1 rejection as above. However, Cheung and Dettinger do not explicitly teach “receiving, by the second query node, the second query request, wherein the second query request comprises a revisions map; making a first determination that data stored in a cache on the second query node is associated with the first input sub-region and is not associated a version of the user data specified in the revisions map; based on the first determination, making a second determination that the data associated with the first input sub-region is user data; based on the second determination, obtaining the user data associated with the first input sub-region from a persistent storage; and sending the second query result to a first query node, wherein the second query result comprises the user data obtained from the persistent storage”.
However, Nakano teaches “receiving, by the second query node, the second query request, wherein the second query request comprises a revisions map (see Para the map searching table may include revision information indicating revision dates of the respective map data stored in the first storage unit, the second storage unit and the third storage unit, wherein the user can constantly obtain the map information of the newest version, and Para [0052] teaches the map searching program accesses the storage location having newest revision date for the designated region and obtains the newest map file); 
making a first determination that data stored in a cache on the second query node is associated with the first input sub-region and is not associated a version of the user data specified in the revisions map (see Para [0052], if the map data having the same revision date are stored in different storage locations (e.g., the regions 1-1 and 1-2 in FIG. 7) (i.e. cache), the map searching program accesses the nearer storage location from the terminal device); 
based on the first determination, making a second determination that the data associated with the first input sub-region is user data (see Para [0054], if the user instructs searching the map data of a certain region, the map searching program refers to the revision information in the storage device first of all, and displays the corresponding map data if it is stored in the storage device); 
based on the second determination, obtaining the user data associated with the first input sub-region from a persistent storage (see Para [0054], if the user instructs searching the map data of a certain region, the map searching program refers to the revision information in the storage device first of all, and displays the corresponding map data if it is stored in the storage device.  If the corresponding map data does not exist in the storage device, the map searching program can obtain the map data from other storage locations, such as the local database 5 or the map database 12.  In that case, the map searching program receives the revision information from the WWW server 10 when the map revision is made, and stores it in the storage device); and 
sending the second query result to a first query node, wherein the second query result comprises the user data obtained from the persistent storage (see Para [0053], the WWW server 10 supplies the new map file for the region 3-1 to the local server 3 on Jun.  1, 1997, and then sends the revision information indicating that revision to the respective terminal devices 1 to change the contents of the revision information in the map searching table of the terminal devices, i.e., changes the revision date of the map file for region 3-1 stored in the WWW server 10 to Jun.  1, 1997)”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to include a system for the intelligent navigation of a hierarchical levels to assist users navigating nested items as taught by Cheung, and retrieving query results from relational database in devices coupled to peer-to-peer network system as taught by Dettinger to include information providing system using internet, includes server to produce search chart and store it in terminal connected to it via network as taught by Nakano. Cheung, Dettinger and Nakano are in the same field of invention because all of them teach generating query results. The modification to do so would provide a better results in modifying Cheung’s system for providing navigational aids to assist users navigating nested items in hierarchy, and Dettinger’s system for retrieving query results from relational database by incorporating Nakano’s system for map information providing system to query inquires for servicing query requests, in order to obtain desired information quickly and efficiently without 

Claim 18 is are substantially similar to claim 4, and therefore likewise rejected.

Claims 11 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Cheung and Dettinger, and further in view of in view of U.S. Patent Application US 2013/0117257 A1 issued to Henricus Johannes Maria Meijer et al. (hereinafter " Meijer").

Regarding claim 11 is rejected by the same rationale as stated in claim 1 rejection as above. However, Cheung and Dettinger do not explicitly teach “wherein the entity is one selected from a group consisting of a client and a subscription engine”. However, Meijer teaches wherein the entity is one selected from a group consisting of a client and a subscription engine (see paragraph [0092], the query is executed for a predetermined period of time. This will cease monitoring the data after the time period has expired)”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to include a system for the intelligent navigation of a hierarchical levels to assist users navigating nested items as taught by Cheung, and retrieving query results from relational database in devices coupled to peer-to-peer network system as taught by Dettinger to include generating estimated answers to query inquires as taught by Meijer. Cheung, Dettinger and Meijer are in the 

Regarding claim 12, the claim is rejected by the same rationale as stated in claim 1 rejection. Meijer further teaches the first query request is issued in response to a subscription engine receiving a notification that user data associated with the target sub-region has changed (see Para [0091], management component 208 can direct search component 206 to render ‘an answer (i.e. a first query result)’ to requested information based on a stored answer associated with the user's request., for example, according to Para [0090], management component 208 can direct search component 206 to perform a query to ‘a first level of completion (i.e. target sub-region)’ and render a first estimation of the requested information, and Para [0092]-[0093]. when data employed in a query is changed, the query is re-run, or executed).  

                                                    Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759.  The examiner can normally be reached on Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        01/02/2021

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162